NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                 IN RE IZZEL G.


                              No. 1 CA-JV 18-0383
                               FILED 1-17-2019


              Appeal from the Superior Court in Yuma County
                          No. S1400JV20180302
                  The Honorable Mark W. Reeves, Judge

                       VACATED AND REMANDED


                                    COUNSEL

Penny Higginbottom, Yuma
Counsel for Appellant Izzel G.

Yuma County Attorney’s Office, Yuma
By Chris Aaron Weede
Counsel for Appellee



                        MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Jennifer M. Perkins joined.
                              IN RE IZZEL G.
                            Decision of the Court


T H U M M A, Chief Judge:

¶1             Sixteen-year-old Izzel G. appeals from superior court orders
accepting her admission to a petition alleging three violations of her terms
of Juvenile Intensive Probation services (JIPS), revoking her probation and
reinstating her on JIPS with placement in the Aim for Success Program.
Izzel argues the court failed to inform her, at either of the August 2018
hearings involved, that she had a right to a court-appointed attorney and
erred in failing to appoint an attorney to represent her. She also argues the
record does not show that Izzel or her mother had the means to hire a
private attorney.

¶2             Appellee Yuma County Attorney concedes error and asks this
court to vacate the revocation and reinstatement of JIPS. As noted by
Appellee, “the trial court judge neglected to give a clear option to have a
court appointed attorney for the Juvenile. Accordingly, the Juvenile may
well have thought that if she could not afford an attorney that self-
representation was the only option. At the very least the record is unclear,”
resulting in the confession of error.

¶3            Izzel has a right to be represented by an attorney in this
matter. Ariz. Rev. Stat (A.R.S.) § 8-221(A); see also In re Gault, 387 U.S. 1
(1967). If deemed indigent, Izzel has a right to court-appointed counsel to
represent her in this matter. A.R.S. § 8-221(B). Although Izzel can waive this
right to counsel, A.R.S. § 822(D); Ariz. R. Crim. P. 6.2(c), the record reveals
no such knowing, voluntary and intelligent waiver.

¶4            Having considered the parties’ briefs and the relevant
portions of the record, this court accepts Appellee’s confession of error.
Accordingly, the revocation of Izzel’s probation and the order reinstating
her on JIPS with placement in the Aim for Success Program is vacated and
this matter is remanded to the superior court for further proceedings
consistent with this decision.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


                                         2